DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Rejection on the merits of this application. Claims 1-20 are rejected and remain pending, as discussed below.

Response to Arguments
Applicant’s amendments, filed 07/27/2021, with respect to the objections of the Specification have been fully considered.  Therefore, the objections been withdrawn.  
Applicant’s amendments, filed 7/27/2021, with respect to the have been fully considered. Therefore, the rejection of Claim 3 has been withdrawn. 
Applicant’s arguments, filed 07/27/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of amendments made to the claims, changing the scope of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 1-4, 6-7, 11-14, and 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190114847 A1, hereinafter "Wagner", further in view of US 20190304311 A1, hereinafter "Shinkai", and US 20200049514 A1, hereinafter “Grandl”.

Regarding Claim 1, Wagner teaches a method, comprising: (figures 10-11)
a worksite having a work surface; ([0026] and figure 1, worksite surface 108)
receiving first sensor information associated with the work surface, ([0090] and figure 11, block 1102, wherein sensor data is received)
wherein the first sensor information is determined by at least one sensor of the autonomous mobile machine as the autonomous mobile machine traverses the mobile machine travel path; (paragraph [0090] and figure 11, block 1102, wherein the sensor data is received from ground-engaging mobile machine 104)
receiving second sensor information determined by the at least one sensor, ([0093] and figure 11, step 1142, wherein the process repeats and additional sensor information with worksite data is received)
the second sensor information being indicative of the slave machine performing the at least part of the second worksite plan at the worksite; ([0092] and figure 11, block 1132, wherein the received worksite data is used to determine worksite plan completion progress by the machines)
and generating at least one of a safety metric and an accuracy metric based at least partly on the second sensor information. ([0085], wherein a quality metric is calculated from received worksite data)
Wagner does not teach receiving information indicative of a first worksite plan, 
determining a mobile machine travel path extending along the work surface based at least partly on the information; 
causing an autonomous mobile machine to traverse the mobile machine travel path; 
generating a second worksite plan based at least partly on the first sensor information, 
the second worksite plan corresponding a slave machine disposed at the worksite and comprising a three-dimensional representation of an area of the worksite to be acted on by the slave machine; 
providing instructions to the slave machine which, when executed by a controller of the slave machine, cause the controller of the slave machine to control the slave machine to perform at least part of the second worksite plan
Shinkai teaches receiving information indicative of a first worksite plan ([0060] and figure 5, steps 101 and 201, wherein a worksite plan is set, such as cultivation depth or a work load range), 
determining a mobile machine travel path extending along the work surface based at least partly on the information; ([0062] and figure 5, step 120, wherein the master work machine corrects the received traveling worksite parameter based on the received information from the slave work vehicle)
causing an autonomous mobile machine to traverse the mobile machine travel path; ([0064] and figure 5, step 130, wherein the master autonomous machine starts traveling work)
generating a second worksite plan based at least partly on the first sensor information, ([0064] and figure 6, step 233, wherein if the data acquired when the master and slave machines are traveling requires correction, the master vehicle’s RWP is adjusted)
the second worksite plan corresponding to the worksite and a slave machine disposed at the worksite; ([0062] and figure 6, step 235, wherein the adjusted RWP is set as the slave machine traveling parameter, or plan)
providing instructions to the slave machine which, when executed by a controller of the slave machine, cause the controller of the slave machine to control the slave machine to perform at least part of the second worksite plan ([0053] and [0056] and figure 4, wherein the set RWP traveling parameter is sent via the output processing section 7 to the vehicle traveling device group 73 and the implement device group 74, which generate commands to the various components of the work machine)
It would have been obvious before the effective filing date of the claimed invention for one skilled in the art to have modified the sensor system of Wagner to include a method of receiving a worksite plan and instructing a slave machine to fulfill the worksite plan, as taught by Shinkai. Doing so would enable a worksite plan to be optimized as the worksite plan tasks can be distributed amongst all the machines at the worksite, allowing the utilization of the 
Grandl teaches:
and comprising a three-dimensional representation of an area of the worksite to be acted on by the slave machine; (see at least [0108] and figures 25-29, wherein autonomous mobile machine 12 travels along a predetermined path along a worksite, and generates field data to create a three-dimensional land map including terrain information, and [0109], wherein the generated three-dimensional land maps are used to guide other mobile machines, i.e. slave machines, such as tractors)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Wagner and Shinkai with the technique of using a three-dimensional representation of the worksite to guide the slave machine of Grandl. It would have been obvious to modify because doing so allows guidance systems of work machines at a worksite to take into consideration all terrain gestures of the worksite, enabling them to produce accurate and efficient work, as recognized by Grandl (see at least [0003]-[0006]).

Regarding Claim 2, Wagner, Shinkai, and Grandl in combination disclose all of the limitations of Claim 1 as discussed above, and Wagner additionally teaches wherein the first sensor information comprises:
first pass information determined by the at least one sensor as the autonomous mobile machine traverses a first pass of the mobile machine travel path, ([0055], wherein the worksite data is received by the mobile machine as it makes passes on the worksite surface)
and second pass information determined by the at least one sensor as the autonomous mobile machine traverses a second pass of the mobile machine travel path adjacent to the first pass, ([0055], wherein the worksite data is received by the mobile machine as it makes passes on the worksite surface)
the method further including: generating a worksite map based at least partly on the first pass information and the second pass information. ([0091] and figure 11, steps 1108-1120, wherein worksite maps are generated based on the received sensor information)
Wagner remains silent on:
wherein the worksite map comprises the three-dimensional representation of an area of the worksite to be acted on by the slave machine; 
and the three-dimensional representation of the area includes a visual representation of an object disposed at least partly beneath the work surface.
Grandl teaches:
and comprising a three-dimensional representation of an area of the worksite to be acted on by the slave machine; (see at least [0108] and figures 25-29, wherein autonomous mobile machine 12 travels along a predetermined path along a worksite, and generates field data to create a three-dimensional land map 
and the three-dimensional representation of the area includes a visual representation of an object disposed at least partly beneath the work surface. (see at least [110], wherein when generating a worksite three-dimensional map from sensor data, data on obstacles in the field is collected to include in the map, and [0046], wherein the obstacles include trees and ponds, both objects disposed at least partly beneath the work surface)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Wagner and Shinkai with the technique of using a three-dimensional representation of the worksite containing objects below the work surface of Grandl. It would have been obvious to modify because doing so allows guidance systems of work machines at a worksite to take into consideration all terrain gestures of the worksite, enabling them to produce accurate and efficient work, as recognized by Grandl (see at least [0003]-[0006]).

Regarding Claim 3, Wagner, Shinkai, and Grandl in combination disclose all of the elements of Claim 2 as discussed above, and Wagner additionally teaches wherein the first pass information comprises a first plurality of GPS coordinates indicating locations of the autonomous mobile machine as the autonomous mobile machine traverses the first pass, ([0084] and figure 10, block 1012, wherein the worksite 
and the second pass information comprises a second plurality of GPS coordinates indicating locations of the autonomous mobile machine as the autonomous mobile machine traverses the second pass ([0084] and figure 10, block 1040 (arrow: YES), where worksite data is continuously received as the mobile machine makes multiple passes over the worksite)

Regarding Claim 4, Wagner, Shinkai, and Grandl in combination disclose all of the elements of Claim 1 as discussed above, and Wagner remains silent on:
wherein the three-dimensional representation comprises a three-dimensional point cloud indicative of the work surface, 
and identifying a location of an object disposed at least partly beneath the work surface
Grandl teaches:
wherein the three-dimensional representation comprises a three-dimensional point cloud indicative of the work surface, (see at least [0061], wherein the data collected is in the form of a scatter plot of initial points with (X, Y, Z) coordinates. Conventionally, a three-dimensional point cloud is a set of data points in three-dimensional space)
and identifying a location of an object disposed at least partly beneath the work surface (see at least [110], wherein when generating a worksite three-dimensional map from sensor data, data on obstacles in the field is collected to include in the map, 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Wagner and Shinkai with the technique of using a three-dimensional point cloud representation of the worksite containing objects below the work surface of Grandl. It would have been obvious to modify because doing so allows guidance systems of work machines at a worksite to take into consideration all terrain gestures of the worksite, enabling them to produce accurate and efficient work, as recognized by Grandl (see at least [0003]-[0006]).

Regarding Claim 6, Wagner, Shinkai, and Grandl in combination disclose all of the limitations of Claim 1 as discussed above, and Wagner additionally teaches wherein the at least one sensor is carried by the autonomous mobile machine (fig 2a, sensors 238 located on mobile machine 104, and [0055], wherein the received worksite data is from sensors 238)
and comprises at least one of an image capture device, a magnetic sensor, a LIDAR sensor, a RADAR sensor, and a SONAR sensor. ([0055], wherein the sensors 238 include optical sensors (image capture device) and ultrasound sensors (SONAR sensors))

Regarding Claim 7, Wagner, Shinkai, and Grandl in combination disclose all of the limitations of Claim 1 as discussed above, and Wagner additionally teaches the method further comprising causing the autonomous mobile machine to traverse an additional mobile machine travel path while the slave machine traverses the slave machine travel path, ([0082] and figure 9A-B, blocks 934-958, wherein a new worksite plan is generated and sent to the mobile machine, the new worksite plan comprising the mobile machine traveling to obtain additional worksite data from the sensor)
the second sensor information being indicative of the slave machine traversing the slave machine travel path. ([0092] and figure 11, block 1132, wherein the received worksite data is indicative of worksite plan progress and passes completed)
Wagner does not teach wherein the slave machine is controlled to traverse a slave machine travel path while performing the at least part of the second worksite plan.
and wherein the three-dimensional representation includes location information indicative of the slave machine travel path
Shinkai teaches wherein the slave machine is controlled to traverse a slave machine travel path while performing the at least part of the second worksite plan. ([0064] and figure 5, step 230, wherein the slave autonomous machine starts traveling work in between steps 233, where the second worksite plan is set, and 240, where the machine has completed the work)
It would have been obvious before the effective filing date of the claimed invention for one skilled in the art to have modified the mobile machine travel path and sensor data collection of Wagner to include instructing the slave machine to traverse a slave machine travel path to perform the worksite plan, as taught by Shinkai. Doing so would enable a worksite plan to be 
Grandl teaches:
and wherein the three-dimensional representation includes location information indicative of the slave machine travel path (see at least [0109], wherein the generated three-dimensional land maps are used to guide other mobile machines, i.e. slave machines, such as tractors via pivot paths or waylines, both forms of location information)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Wagner and Shinkai with the technique of using a three-dimensional location representation of the worksite Grandl. It would have been obvious to modify because doing so allows guidance systems of work machines at a worksite to take into consideration all terrain gestures of the worksite, enabling them to produce accurate and efficient work, as recognized by Grandl (see at least [0003]-[0006]).

Regarding Claim 11, Wagner teaches a system, comprising: (figures 2A-2B)
an autonomous mobile machine having at least one sensor; ([0033] and figure 2A, mobile machine 104 and sensors 238)
a first controller in communication with the at least one sensor; ([0031] and figure 2B, worksite control system 120 connected to the sensor via network 224)
and a slave machine in communication with the first controller via a network ([0035] and figure 2A, UAV 112, which is connected to the first controller via network 224), wherein the first controller is configured to: 
receive first sensor information associated with a work surface of a worksite, ([0090] and figure 11, block 1102, wherein sensor data is received)
 wherein the first sensor information is determined by the at least one sensor as the autonomous mobile machine traverses a mobile machine travel path defined by the work surface; (paragraph [0090] and figure 11, block 1102, wherein the sensor data is received from ground-engaging mobile machine 104)
receive second sensor information determined by the at least one sensor, ([0093] and figure 11, step 1142, wherein the process repeats and additional sensor information with worksite data is received)
the second sensor information being indicative of the slave machine performing the at least part of the worksite plan at the area of the worksite; ([0092] and figure 11, block 1132, wherein the received worksite data is used to determine worksite plan completion progress by the machines)
and generate at least one of a safety metric and an accuracy metric based at least partly on the second sensor information. ([0085], wherein a quality metric is calculated from received worksite data)
Wagner does not teach generate a worksite plan based at least partly on the first sensor information and comprising a three-dimensional representation of an area of the worksite to be acted on by the slave machine;        
 provide instructions to the slave machine which, when executed by a second controller of the slave machine, cause the second controller to control the slave machine to perform at least part of the worksite plan at the area of the worksite; 
Shinkai teaches generate a worksite plan based at least partly on the first sensor information; ([0064] and figure 6, step 233, wherein if the data acquired when the master and slave machines are traveling requires correction, the master vehicle’s RWP is adjusted by a generated correction value)
 provide instructions to the slave machine which, when executed by a second controller of the slave machine, cause the second controller to control the slave machine to perform at least part of the worksite plan at the area of the worksite ([0053] and [0056] and figure 4, wherein the set RWP traveling parameter is sent via the output processing section 7 to the vehicle traveling device group 73 and the implement device group 74, which generate commands to the various components of the work machine)
It would have been obvious before the effective filing date of the claimed invention for one skilled in the art to have modified the sensor system of Wagner to include a method of receiving a worksite plan and instructing a slave machine to fulfill the worksite plan, as taught by Shinkai. Doing so would enable a worksite plan to be optimized as the worksite plan tasks can be distributed amongst all the machines at the worksite, allowing the utilization of the unique specifications of each work vehicle to perform different portions of the work, as recognized by Shinkai ([0026]).
Grandl teaches:
and comprising a three-dimensional representation of an area of the worksite to be acted on by the slave machine; (see at least [0108] and figures 25-29, wherein autonomous mobile machine 12 travels along a predetermined path along a worksite, and generates field data to create a three-dimensional land map including terrain information, and [0109], wherein the generated three-dimensional land maps are used to guide other mobile machines, i.e. slave machines, such as tractors)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Wagner and Shinkai with the technique of using a three-dimensional representation of the worksite to guide the slave machine of Grandl. It would have been obvious to modify because doing so allows guidance systems of work machines at a worksite to take into consideration all terrain gestures of the worksite, enabling them to produce accurate and efficient work, as recognized by Grandl (see at least [0003]-[0006]).

Regarding Claim 12, Wagner, Shinkai, and Grandl in combination disclose all of the limitations of Claim 11 as discussed above, and Wagner additionally teaches wherein the first controller is carried by the autonomous mobile machine, ([0029], wherein parts of the worksite control system 120 can be disposed on the mobile machine 104. If the communication system 248, the control system 280, and the controllers/processors 270 are disposed on the mobile machine 104, then they can effectively perform as of the first controller)
and the first controller is in communication with the second controller via the network. ([0031] and figure 2B, wherein worksite control system 120 is connected to the sensor via network 224)

Regarding Claim 13, Wagner, Shinkai, and Grandl in combination disclose all of the limitations of Claim 11 as discussed above, and Wagner does not teach any of the additional limitations of Claim 13.
Shinkai teaches wherein generating the worksite plan comprises: 
identifying the slave machine, ([0060] and figure 5, wherein the slave machine is identified and given a RWP parameter)
determining at least one characteristic of the slave machine, ([0062] and figure 5, step 211, wherein the RWP of the slave machine is received and identified)
and comparing the at least one characteristic to an additional worksite plan received by the first controller. ([0062] and figure 5, steps 113-120, wherein the slave machine RWP is compared to the master machine RWP)
It would have been obvious before the effective filing date of the claimed invention for one skilled in the art to have modified the mobile machine system of Wagner to include the identification and characteristic determination regarding the slave machine, as taught by Shinkai. Doing so would enable a worksite plan to be optimized as the worksite plan tasks can be distributed amongst all the machines at the worksite, allowing the utilization of the unique specifications of each work vehicle to perform different portions of the work, as recognized by Shinkai ([0026]).

Regarding Claim 14, Wagner, Shinkai, and Grandl in combination disclose all of the limitations of Claim 11 as discussed above, and Wagner additionally teaches wherein the first controller is further configured to: 
and cause the autonomous mobile machine to traverse an additional mobile machine travel path while the slave machine traverses the slave machine travel path, ([0082] and figure 9A-B, blocks 934-958, wherein a new worksite plan is generated and sent to the mobile machine, the new worksite plan comprising the mobile machine traveling a path)
the second sensor information being: 
indicative of the slave machine traversing the slave machine travel path while performing the at least part of the worksite plan, ([0092] and figure 11, block 1132, wherein the received worksite data is indicative of worksite plan progress and passes completed)
and determined by the at least one sensor while the autonomous mobile machine traverses the additional mobile machine travel path. ([0082] and figure 9A-B, blocks 934-958, wherein a new worksite plan is generated and sent to the mobile machine, the new worksite plan comprising the mobile machine traveling to obtain additional worksite data from the sensor)
Wagner does not teach determine a slave machine travel path defined by the work surface, the instructions including the slave machine travel path.
determine a slave machine travel path defined by the work surface, the instructions including the slave machine travel path. ([0053] and [0056] and figure 4, wherein the set RWP traveling parameter is sent via the output processing section 7 to the vehicle traveling device group 73 and the implement device group 74, which generate commands to the various components of the work machine, and figure 5, step 230, wherein the slave machine is instructed to start traveling work along a path)
It would have been obvious before the effective filing date of the claimed invention for one skilled in the art to have modified the mobile machine travel path and sensor data collection of Wagner to include instructing the slave machine to traverse a slave machine travel path to perform the worksite plan, as taught by Shinkai. Doing so would enable a worksite plan to be optimized as the worksite plan tasks can be distributed amongst all the machines at the worksite, allowing the utilization of the unique specifications of each work vehicle to perform different portions of the work, as recognized by Shinkai ([0026]).

Regarding Claim 16, Wagner teaches an autonomous mobile machine, comprising: (figure 2A, mobile machine 104)
a first controller; (figure 2A, control system 234 or controllers 240 disposed on mobile machine 104)
a communication device in communication with the first controller; (figure 2A, communication system 230 disposed on mobile machine 104)
and at least one sensor in communication with the first controller, (figure 2A, sensors 238 disposed on mobile machine 104)
wherein the first controller is configured to: 
receive first sensor information associated with a work surface of a worksite, ([0090] and figure 11, block 1102, wherein sensor data is received)
wherein the first sensor information is determined by the at least one sensor as the autonomous mobile machine traverses a mobile machine travel path defined by the work surface; (paragraph [0090] and figure 11, block 1102, wherein the sensor data is received from ground-engaging mobile machine 104)
receive second sensor information determined by the at least one sensor, ([0093] and figure 11, step 1142, wherein the process repeats and additional sensor information with worksite data is received)
the second sensor information being indicative of the slave machine performing the at least part of the worksite plan at the area of the worksite; ([0092] and figure 11, block 1132, wherein the received worksite data is used to determine worksite plan completion progress by the machines)
generate at least one of a safety metric and an accuracy metric based at least partly on the second sensor information; ([0085], wherein a quality metric is calculated from received worksite data)
and provide second instructions to the slave machine based at least partly on the at least one of the safety metric and the accuracy metric, ([0087] and figure 10, step 1042, wherein a control signal is generated in response to the error/quality 
the first controller providing the second instructions using the communication device and via the network. (figures 2A-2B, wherein the control system communicates with the slave machine via the network 224)
Wagner does not teach generate a worksite plan based at least partly on the first sensor information and comprising a three-dimensional representation of an area of the worksite to be acted on by a slave machine disposed at the worksite; 
provide, using the communication device and via a network, first instructions to a slave machine, 
wherein when the first instructions are executed by a second controller of the slave machine, the first instructions cause the second controller to control the slave machine to perform at least part of the worksite plan at the area of the worksite; 
Shinkai teaches generate a worksite plan based at least partly on the first sensor information; ([0064] and figure 6, step 233, wherein if the data acquired when the master and slave machines are traveling requires correction, the master vehicle’s RWP is adjusted by a generated correction value)
provide, using the communication device (figure 2, communication processing section 71 and 71) first instructions to a slave machine disposed at the worksite, ([0053] and [0056] and figure 4, wherein the set RWP traveling parameter is sent via the output processing section 7 to the vehicle traveling device group 73 and the 
wherein when the first instructions are executed by a second controller of the slave machine, the first instructions cause the second controller to control the slave machine to perform at least part of the worksite plan at the area of the worksite; ([0064] and figure 5, step 230, wherein the slave machine is instructed to perform traveling work in accordance with its set RWP)
It would have been obvious before the effective filing date of the claimed invention for one skilled in the art to have modified the mobile machine system of Wagner to include the generation of a worksite plan and instruction of the slave machine, as taught by Shinkai. Doing so would enable a worksite plan to be optimized as the worksite plan tasks can be distributed amongst all the machines at the worksite, allowing the utilization of the unique specifications of each work vehicle to perform different portions of the work, as recognized by Shinkai ([0026]).
Grandl teaches:
and comprising a three-dimensional representation of an area of the worksite to be acted on by the slave machine; (see at least [0108] and figures 25-29, wherein autonomous mobile machine 12 travels along a predetermined path along a worksite, and generates field data to create a three-dimensional land map including terrain information, and [0109], wherein the generated three-dimensional land maps are used to guide other mobile machines, i.e. slave machines, such as tractors)


Regarding Claim 17, Wagner, Shinkai, and Grandl in combination disclose all of the limitations of Claim 16 as discussed above, and Wagner additionally teaches a location sensor configured to determine a location of the autonomous mobile machine at the worksite, ([0034] and figure 2A, wherein sensors 238 of the mobile machine includes a global positioning system or other positioning systems that provide a geospatial location within a worksite)
the first controller being configured to generate the worksite plan based at least partly on the first sensor information and location information determined by the location sensor as the autonomous mobile machine traverses the mobile machine travel path. ([0081] and figure 9A, wherein the system receives x, y, and z coordinate data (location information) regarding the mobile machine and worksite data collected from the mobile machine and generates a mission plan based on the received data)


Regarding Claim 20, Wagner, Shinkai, and Grandl in combination disclose all of the limitations of Claim 16 as discussed above, and Wagner additionally teaches the method further comprising causing the autonomous mobile machine to traverse an additional mobile machine travel path while the slave machine traverses the slave machine travel path, ([0082] and figure 9A-B, blocks 934-958, wherein a new worksite plan is generated and sent to the mobile machine, the new worksite plan comprising the mobile machine traveling a path)
the second sensor information being:
 indicative of the slave machine traversing the slave machine travel path, ([0092] and figure 11, block 1132, wherein the received worksite data is indicative of worksite plan progress and passes completed)
and determined by the at least one sensor as the autonomous mobile machine traverses the additional mobile machine travel path. ([0082] and figure 9A-B, blocks 934-958, wherein a new worksite plan is generated and sent to the mobile machine, the new worksite plan comprising the mobile machine traveling to obtain additional worksite data from the sensor)
Wagner does not teach wherein the slave machine is controlled to traverse a slave machine travel path while performing the at least part of the worksite plan
Shinkai teaches wherein the slave machine is controlled to traverse a slave machine travel path while performing the at least part of the worksite plan  ([0053] and [0056] and figure 4, wherein the set RWP traveling parameter is sent via the output 
It would have been obvious before the effective filing date of the claimed invention for one skilled in the art to have modified the mobile machine travel path and sensor data collection of Wagner to include instructing the slave machine to traverse a slave machine travel path to perform the worksite plan, as taught by Shinkai. Doing so would enable a worksite plan to be optimized as the worksite plan tasks can be distributed amongst all the machines at the worksite, allowing the utilization of the unique specifications of each work vehicle to perform different portions of the work, as recognized by Shinkai ([0026]).

Claims 5, 8-10, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner, Shinkai, and Grandl as applied to claims 1 and 11 above, and further in view of US 20180196438 A1, hereinafter "Newlin".

Regarding Claim 5, Wagner, Shinkai, and Grandl disclose all of the limitations of Claim 1 as discussed above, and Wagner additionally teaches wherein the mobile machine travel path comprises a number of passes along the work surface ([0055], wherein the mobile machine makes passes along a worksite surface)
determining the mobile machine travel path comprises determining the number of passes based at least partly on: a width of a field of view of the at least one sensor, and a width of the work surface.
Newlin teaches determining the mobile machine travel path at least partly on: a width of a field of view of the at least one sensor, and a width of the work surface. ([0040] and figure 5, wherein controlling the work machine is based on the field of view of the image/map obtained by the aerial vehicle sensor, and the boundaries of the work area)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile machine system and worksite passes of the mobile machine of Wagner, Shinkai, and Grandl with the machine boundaries based on the field of view of a sensor and the designated work surface of Newlin. Doing so would enable a mobile and slave machine to travel autonomously with increased operational efficiency and accuracy, since the machines are prevented from erroneously leaving the intended work surface or leaving the field of view of a sensor, which could cause accidents and delay work, as recognized by Newlin ([0015]).

Regarding Claim 8, Wagner, Shinkai, and Grandl in combination disclose all of the limitations of Claim 1 as discussed above, and Wagner additionally teaches determining that the metric satisfies a first threshold; ([0085] and figure 10, step 1040, wherein the error metric is compared to a threshold)
and generating the accuracy metric based at least partly on determining that the metric satisfies the first threshold. (figure 10, step 1040, wherein the error metric is generated again based on passing, or being less than, the threshold)
Wagner remains silent on the metric being determined being a safety metric.
Newlin teaches determining a safety metric ([0036], wherein data regarding obstacles is generated and provided to the mobile machine and the controller)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the error metric determination and threshold comparison method of Wagner, Shinkai, and Grandl with the safety metric of Newlin. Doing so would enable machines to travel autonomously with increased operational efficiency and accuracy, since the machines are prevented from approaching obstacles, which could cause accidents and delay work, as recognized by Newlin ([0015]).

Regarding Claim 9, Wagner, Shinkai, and Grandl in combination disclose all of the limitations of Claim 1 as discussed above, and Wagner additionally teaches 
providing the additional instructions to the slave machine via a network; ([0087] and figure 10, step 1042, wherein the control signal is transmitted to the slave machine (UAV) via the control system 280. In figures 2A-2B, the control system 280 communicates with the slave machine via the network 224)
and receiving third sensor information determined by the at least one sensor, the third sensor information being indicative of the slave machine operating according to the additional instructions. ([0088] and figure 10, block 1052, wherein additional worksite data is received via the slave machine performing the control signal)
Wagner remains silent on:
wherein generating the at least one of the safety metric and the accuracy metric comprises generating the safety metric, 
determining that the safety metric satisfies a corresponding threshold; (However, Wagner teaches determining that the accuracy metric satisfies a corresponding threshold, see at least [0087] and figure 10, step 1040, wherein the error/quality metric is compared to a threshold)
generating additional instructions based at least partly on determining that the safety metric satisfies the corresponding threshold; (However, Wagner teaches generating additional instructions based on the determination of the accuracy metric satisfying the corresponding threshold[0087] and figure 10, step 1042, wherein a control signal is generated in response to the error/quality metric exceeding the threshold)
Newlin teaches determining a safety metric ([0036], wherein data regarding obstacles is generated and provided to the mobile machine and the controller)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the error metric determination and threshold comparison method of Wagner, Shinkai, and Grandl with the safety metric of Newlin. Doing so would enable machines to travel autonomously with increased operational efficiency and 

Regarding Claim 10, Wagner, Shinkai, and Grandl in combination disclose all of the limitations of Claim 1 as discussed above, and Wagner remains silent on:
wherein generating the at least one of the safety metric and the accuracy metric comprises generating the safety metric,
and the safety metric is indicative of a likelihood that at least part of the slave machine will contact an additional object disposed at the worksite while performing the at least part of the second worksite plan
Newlin teaches:
wherein generating the at least one of the safety metric and the accuracy metric comprises generating the safety metric, ([0036], wherein data regarding obstacles is generated and provided to the mobile machine and the controller)
and the safety metric is indicative of a likelihood that at least part of the slave machine will contact an additional object disposed at the worksite while performing the at least part of the second worksite plan ([0038], wherein an indication that a machine is blocked due to its position relative to an obstacle is determined)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the error metric determination method of Wagner, Shinkai, and Grandl with the safety metric of Newlin. Doing so would enable machines to travel autonomously with increased operational efficiency and accuracy, since the machines are 

Regarding Claim 15, Wagner, Shinkai, and Grandl in combination disclose all of the limitations of Claim 11 as discussed above, and Wagner remains silent on:
wherein generating the at least one of the safety metric and the accuracy metric comprises generating the safety metric, and wherein the first controller is further configured to: 
determine that the safety metric fails to satisfy a corresponding threshold; (However, Wagner teaches determining that the accuracy metric satisfies a corresponding threshold, see at least [0087] and figure 10, step 1040, wherein the error/quality metric is compared to a threshold)
and based at least partly on determining that the safety metric fails to satisfy the corresponding threshold, provide additional instructions to the slave machine (However, Wagner teaches generating additional instructions based on the determination of the accuracy metric satisfying the corresponding threshold [0087] and figure 10, step 1042, wherein a control signal is generated in response to the error/quality metric exceeding the threshold)
which, when executed by the second controller, cause the second controller to at least one of reduce a current travel speed of the slave machine and stop the slave machine. 
safety metric ([0036], wherein data regarding obstacles is generated and provided to the mobile machine and the controller)
which, when executed by the second controller, cause the second controller to at least one of reduce a current travel speed of the slave machine and stop the slave machine. ([0034], wherein control signals are generated to limit the ground speed of the slave machine or block operation of the tool of the slave machine when the machine would encounter an obstacle, or when the safety metric fails a threshold)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mobile and slave machine control method of Wagner, Shinkai, and Grandl with the slave machine speed control and shutoff control of Newlin. Doing so would enable machines to travel autonomously with increased operational efficiency and accuracy, since the machines are prevented from approaching and contacting obstacles, which could cause accidents and delay work, as recognized by Newlin ([0015]).

Regarding Claim 18, Wagner, Shinkai, and Grandl in combination disclose all of the limitations of Claim 16 as discussed above, and Wagner remains silent on:
wherein generating the at least one of the safety metric and the accuracy metric comprises generating the safety metric, and wherein the first controller is further configured to: 
determine that the safety metric fails to satisfy a corresponding threshold; (However, Wagner teaches determining that the accuracy metric satisfies a corresponding 
and generate additional instructions based at least partly on determining that the safety metric fails to satisfy the corresponding threshold; (However, Wagner teaches generating additional instructions based on the determination of the accuracy metric satisfying the corresponding threshold[0087] and figure 10, step 1042, wherein a control signal is generated in response to the error/quality metric exceeding the threshold)
Newlin teaches determining a safety metric ([0036], wherein data regarding obstacles is generated and provided to the mobile machine and the controller)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the error metric determination and threshold comparison method of Wagner, Shinkai, and Grandl with the safety metric of Newlin. Doing so would enable machines to travel autonomously with increased operational efficiency and accuracy, since the machines are prevented from approaching obstacles, which could cause accidents and delay work, as recognized by Newlin ([0015]).

Regarding Claim 19, Wagner, Shinkai, and Grandl in combination disclose all of the elements of Claim 18 as discussed above, and Wagner additionally teaches wherein the first controller is further configured to receive third sensor information determined by the at least one sensor, the third sensor information being indicative of the slave machine operating according to the second instructions. ([0088] and figure 10, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667